UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6630


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JULIUS NESBITT, a/k/a Butch,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cr-01153-DCN-1)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julius Nesbitt, Appellant Pro Se. Emmanuel Joseph Ferguson, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julius Nesbitt seeks to appeal the district court’s order

denying his motion for release on bail pending review of his motion

filed under 28 U.S.C. § 2255 (2012).               We may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders.               See 28 U.S.C. § 1292 (2012);

Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).           The Supreme Court has long held that a pre-trial

order denying a motion to reduce bail in a criminal prosecution is

appealable as a collateral order. See Stack v. Boyle, 342 U.S. 1,

12   (1951).         The    majority    of   the   circuits   have   extended    the

collateral order doctrine to encompass an order denying a motion

for release on bail pending disposition of a habeas corpus petition

or a motion to vacate under 28 U.S.C. §§ 2254, 2255 (2012).                     See,

e.g., Pagan v. United States, 353 F.3d 1343, 1346 (11th Cir. 2003);

Dotson v. Clark, 900 F.2d 77, 78 (6th Cir. 1990); United States v.

Smith, 835 F.2d 1048, 1049 (3d Cir. 1987); Martin v. Solem, 801

F.2d 324, 328 (8th Cir. 1986); Guerra v. Meese, 786 F.2d 414, 418

(D.C.Cir. 1986); Cherek v. United States, 767 F.2d 335, 337 (7th

Cir. 1985); Iuteri v. Nardoza, 662 F.2d 159, 161 (2d Cir. 1981).

Following      the    reasoning    of    these     decisions,   we   consider    the

district court’s denial of Nesbitt’s motion to be a final order

under the collateral order doctrine.



                                             2
        An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability.        28 U.S.C. § 2253(c)(1) (2012).          A certificate

of appealability will not issue for claims addressed by a district

court     absent   “a    substantial     showing    of    the    denial     of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2012).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Nesbitt has not made the

requisite    showing.       Accordingly,     we    deny    a    certificate      of

appealability      and   dismiss   the   appeal.   We     dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                         3